Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is responsive to the Amendments and Remarks filed in the U.S. on 2/28/2022.  Claims 1-20 are pending in the case. Claims 1, 9, 17 are written in independent form.
Applicant’s amendments and remarks filed on 2/28/2022 have been fully considered but were not found to be persuasive in overcoming the previously cited prior art. Accordingly, THIS ACTION IS MADE FINAL.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 9, and 17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-patentable subject matter. The claims are directed to an abstract idea without significantly more.
At least Claims 1, 9, and 17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The judicial exception is not integrated into a practical application. The claims do not include additional elements that are sufficient to amount to significantly more than judicial exception. The eligibility analysis in support of these findings is provided below.

As per Claim 1,
STEP 1 (Yes):In accordance with Step 1 of the eligibility inquiry (as explained in MPEP 2106), it is fist noted in the claim method (claims 1-8),  system (claims 9-16), and non-transitory storage media (claims 17-20) are directed to one of the eligible categories of subject matter and therefore satisfies Step 1.
STEP 2A Prong One (Yes):In accordance with Step 2A Prong one, it is noted that the claims recite an abstract idea by reciting concepts capable of being performed in the human mind (including an observation, evaluation, judgment, and opinion), which falls into the “Mental Processes” group within the enumerated groupings of abstract ideas. The claims recites the abstract idea of ingesting data by collecting/providing raw data, employing a categorization model to categorize the raw data, determine matching models based on the categorization, determine matching models based on the categorization, generate a plurality of journal records that includes information used to trace unwinding, and employ profiles to provide reports, which falls within the abstract idea of performing mental processes of observation, evaluation, judgement, and opinion. The recitation of generic computer components does not negate the abstractness of the given limitations. 
The limitations include:
A method of data ingestion over a network, using one or more network computers that employ one or more processors to execute the method by performing actions, comprising:
Providing raw data and integrated data associated with a plurality of separate data sources, wherein the raw data includes content associated with a plurality of subjects, wherein updates to the raw data are provided with telemetry information 
Employing one or more categorization models to categorize one or more portions of the raw data (mental process because someone could reasonably use categorization practices to categorize the raw data);
Determining one or more matching models based on the categorization of the one or more portions of the raw data, the integrated data and the content associated with the plurality of subjects, wherein the one or more matching models are employed to generate a plurality of unified facts based on the raw data and the integrated data (mental process because someone could reasonably determine different matching models/methods based on categorizing the raw data);
generating a plurality of journal records that include information that is used to trace unwinding of one or more actions applied to one or more of the plurality of subject facts, and wherein a forward index and a reverse index for the plurality of journal records is employed to determine each journal record associated with the one or more subject identifiers that are associated with one or more subject facts that are removable, and wherein the traced unwinding enables removal of the one or more subject facts in response to removal of one or more subjects (mental process because the step is merely organizing information into journal records with indexes);
Employing one or more profile models to generate one or more profiles that correspond to each subject based on the plurality of unified facts, wherein the one or more profiles are employed to provide one or more reports (mental process because someone could reasonably take the results of the processing of the raw data and create a report based one the processing).

Step 2A Prong Two (No)
The additional elements are directed to the use of a network computer comprising non-transitory storage media and one or more processors to execute instructions stored in the non-transitory storage media by performing actions and a client computer comprising a memory that stores instructions and one or more processors that execute the instructions that perform actions including displaying (Claims 1, 9, and 17). However,  these elements fail to integrate the abstract idea into a practical application because they fail to provide an improvement to the functioning of a computer or to any other technology or technical field, fail to apply the exception with a particular machine, fail to apply the judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, fail to effect a transformation of a particular article to a different state or thing, and fail to apply/use the abstract idea in a meaningful way beyond generally linking the use of the judicial exception to a particular technological environment. Furthermore, these elements have been fully considered, however they are directed to the use of generic computing elements to perform the abstract idea, which is not sufficient to amount to practical application.
Accordingly, because the Step 2A Prong One and Prong Two analysis resulted in the conclusion that the claims are directed to an abstract idea, additional analysis under Step 2B of the eligibility inquiry must be conducted in order to determine whether any claim element or combination of elements amount to significantly more than the judicial exception.

Step 2B (No):
It has been determined that the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The additional limitation(s) is/are directed to a network computer comprising a memory and one or more processors that execute instructions stored on the memory, and a client computer comprising a memory, one or more processors that execute instructions stored on the memory, and a hardware display, though at a very high level of generality and without imposing meaningful limitation on the scope of the claims. Such generic, high-level, and nominal involvement of a computer or computer-based elements for carrying out the invention merely servers to tie the abstract idea to a particular technological environment, which is not enough to render the claims patent-eligible, as noted at pg. 74624 of Federal Register/Vol. 79, No. 241, citing Alice, which in turn cites Mayo. Further, See, e.g., Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 134 S. Ct. 2347, 2359-60, 110 USPQ2d 1976, 1984 (2014). See also OIP Techs. v. Amazon.com, 788 F.3d 1359, 1364, 115 USPQ2d 1090, 1093-94 (Fed. Cir. 2015) ("Just as Diehr could not save the claims in Alice, which were directed to 'implement[ing] the abstract idea of intermediated settlement on a generic computer', it cannot save O/P's claims directed to implementing the abstract idea of price optimization on a generic computer.") ( citations omitted). See also, Affinity Labs of Texas LLC v. DirecTV LLC, 838 F.3d 1253, 1257-1258 (Fed. Cir. 2016) (mere recitation of a GUI does not make a claim patent-eligible); Intellectual Ventures I LLC v. Capital One Bank, 792 F.3d 1363, 1370 (Fed. Cir. 2015)
("the interactive interface limitation is a generic computer element").
The additional elements are broadly applied to the abstract idea(s) at a high level of generality ("similar to how the recitation of the computer in the claims in Alice amounted to mere instructions to apply the abstract idea of intermediated settlement on a generic computer," as explained in MPEP §2106.05(f)) and they operate in well-understood, routine, and conventional manners. Furthermore, generally transmitting, analyzing, and outputting (e.g., displaying) data are examples of insignificant extra-solution activity. The recitation routing, moving, identifying are performed by an apparatus/device is the epitome of "mere instructions to implement an abstract idea on a computer".
MPEP § 2106.0S(d)(II) sets forth the following:
The courts have recognized the following computer functions as well-understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity.
• Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec ... ; TLI Communications LLC v. AV Auto. LLC ... ; OIP Techs., Inc., v. Amazon.com, Inc ... ; buySAFE, Inc. v. Google, Inc ... ;
• Performing repetitive calculations, Flook ... ; Bancorp Services v. Sun Life ... ;
• Electronic recordkeeping, Alice Corp ... ; Ultramercial ... ;
• Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc ... ;
• Electronically scanning or extracting data from a physical document, Content Extraction and
Transmission, LLC v. Wells Fargo Bank ... ; and
• A web browser's back and forward button functionality, Internet Patent
• Corp. v. Active Network, Inc ...
. . . Courts have held computer-implemented processes not to be significantly more than an abstract idea (and thus ineligible) where the claim as a whole amounts to nothing more than generic computer functions merely used to implement an abstract idea, such as an idea that could be done by a human analog (i.e., by hand or by merely thinking) ...

In addition, when taken as an ordered combination, the ordered combination adds nothing that is not already present as when the elements are taken individually. There is no indication that the combination of elements integrate the abstract idea into a practical application. Their collective functions merely provide conventional computer implementation. Therefore, when viewed as a whole, these additional claim elements do not provide meaningful limitations to transform the abstract idea into a practical application of the abstract idea or that the ordered combination amounts to significantly more than the abstract idea itself.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3-6, 9, 11-14, 17, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Gindin et al. (U.S. Patent No. 9,529,863, hereinafter referred to as Gindin) and further in view of Gelle et al. (International Publication Number WO/2003054727A1, hereinafter referred to as Gelle) and Byrne et al. (U.S. Patent No. 6,199,062, hereinafter referred to as Byrne).

Regarding Claim 1:
Gindin teaches a method of data ingestion over a network, using one or more network computers that employ one or more processors to execute the method by performing actions, comprising:
Providing raw data and integrated data associated with a plurality of separate data sources, wherein the raw data includes content associated with a plurality of subjects;
Gindin teaches an ingestion engine 502 to “employ raw data set 504, known data sets 506, and ingestion rules 508 to provide model records 510” (Col. 18 Lines 29-40).
wherein updates to the raw data are provided with telemetry information from one or more interactive user interface features associated with one or more users or services;
Gindin teaches “the ingestion engine may be arranged to periodically poll the various sources of the known data set to query if there may be changes or updates to the data that may need to be retrieved or otherwise considered” (Col. 19 Lines 35-43) thereby teaching providing updates to raw data. Gindin further teaches an exemplary embodiment where source data comprises records that include “a list of desktop telephones” (Col. 19 Lines 16-25).  Therefore, Gindin teaches updating raw data, by periodically polling various sources, wherein the updates can include desktop telephones associated with one or more users or services.
Employing one or more categorization models to categorize one or more portions of the raw data;
Gindin teaches employing matching categorization models based on known data sets “organized based on various characteristics, such as, area of industry (e.g., health industry, financial industry, various manufacturing industries, or the like), type of objects (e.g., servers, vendors, locations, jobs, applications, or the like), custom naming conventions, or the like, or combination thereof” (Col. 18 Lines 52-62).
Gindin further teaches “for example…if a raw data set includes records containing server information for an organization, one or more known data sets the contain server information may be provided for use by the ingestion engine” (Col. 18 Lines 63-67) thereby teaching employing a model based on the data source providing the raw data.
Determining one or more matching models based on the categorization of the one or more portions of the raw data, the integrated data and the content associated with the plurality of subjects;
Gindin teaches employing matching categorization models based on known data sets “organized based on various characteristics, such as, area of industry (e.g., health industry, financial industry, various manufacturing industries, or the like), type of objects (e.g., servers, vendors, locations, jobs, applications, or the like), custom naming conventions, or the like, or combination thereof” (Col. 18 Lines 52-62) and “for example…if a raw data set includes records containing server information for an organization, one or more known data sets the contain server information may be provided for use by the ingestion engine” (Col. 18 Lines 63-67).
wherein the one or more matching models are employed to generate a plurality of unified facts (common value that may be used for the model data sets) based on the raw data and the integrated data;
Gindin teaches “if two or more of the one or more ingestion rules matches a raw record, at least one model record may be provided for each of the matched two or more ingestion rules”(Col. 5 Lines 17-24)
Gindin further teaches “in at least one of the various embodiments, one or more rules may include patterning matching instructions that may compare values in the raw data records with known data set value” (Col. 20 Lines 40-45) and “the known data set may include mappings from one or more casual values to a common value that may be used for the model data sets” (Col. 19 Lines 4-15).
Employing one or more profile models to generate one or more profiles that correspond to each subject based on the plurality of unified facts,
Gindin teaches “the one or more model records may be stored in a data store and are added to the data model” (Col. 5 lines 1-11) and “the ingestion engine may apply one or more ingestion rules that may be arranged to confirm the correctness of candidate model records before they were added to the model” (Col. 30 lines 8-26).
wherein the one or more profiles are employed to provide one or more reports.
Gindin teaches “the one or more model records may be stored in a data store and are added to the data model” (Col. 5 lines 1-11) and “the ingestion engine may apply one or more ingestion rules that may be arranged to confirm the correctness of candidate model records before they were added to the model” (Col. 30 lines 8-26). Gindin further teaches a cost modeling platform server computer usable for “generating cost models, data models, allocation rules, recursive allocation rules, cost allocations, total cost values for offerings, displays and/or reports” (Col. 7 lines 60-65) where “in at least one of the various embodiments, data models, such as data model 400 enable reports to be generated that answer various questions about how resources are allocated throughout the modeled business system” (Col. 17 Lines 33-40) thereby teaching using the stored profiles for providing one or more reports.

Gindin teaches all of the elements of the claimed invention as recited above, except:
generating a plurality of journal records that include information that is used to trace unwinding of one or more actions applied to one or more of the plurality of subject facts, and
wherein a forward index and a reverse index for the plurality of journal records is employed to determine each journal record associated with the one or more subject identifiers that are associated with one or more subject facts that are removable, and
wherein the traced unwinding enables removal of the one or more subject facts in response to removal of one or more subjects;

However, in the related field of data categorization, Gelle teaches:
generating a plurality of journal records that include information that is used to trace unwinding of one or more actions applied to one or more of the plurality of subject facts, and
Gelle teaches generating journal records associated with subject facts by teaching “all interactions of a user with the system during this session…can be recorded” as well as “the data objects 12, 13, 14 and categories 10, 11, as well as the assignments 15, 16 between them, are stored in a relational or other database” (Page 5 Paragraph 10).  Gelle further teaches recording a delete interaction: “for example adding or deleting a subcategory from one category or moving a category to another category” (Page 6 Paragraph 2). Gelle further teaches “select the part of the constraint graph that is relevant for the current user interaction and register all nodes and relationships between nodes and formulate these relationships as a constraint satisfaction problem” (Page 6 Paragraph 3) thereby teaching including information that is used to trace the relationship actions applied to the categories, sub-categories, and data objects.
wherein the traced unwinding enables removal of the one or more subject facts in response to removal of one or more subjects;
Gelle teaches ”the categorization system can preferably also have action means for executing actions depending on the result of the [consistency] check” and determining “which further measures…are to be carried out” such as the “deletion of the data object from certain categories” (Page 4 Paragraph 7) where a consistency check is carried out in response to a user interaction such as “adding or deleting a subcategory from one category or moving a category to another category” (Page 6 Paragraph 2).

Thus, it would have been obvious to one of ordinary skill in the art, having the teachings of Gelle and Gindin at the time that the claimed invention was effectively filed, to have combined the categorization consistency check, as taught by Gelle, with the system and method for normalizing ingested raw data based on fuzzy comparisons to known data sets, as taught by Gindin.
One would have been motivated to make such combination because Gelle teaches a consistency check on the categories used by the user based on a given set of rules so that corrective action can be taken if necessary (Page 2 Paragraphs 14-16) and it would be obvious to a person having ordinary skill in the art that making sure the categorization system is consistent using a set of rules would improve the reliability of the categorization of raw records taught by Gindin.

Gindin and Gelle teach all of the elements of the claimed invention as recited above, except:
wherein a forward index and a reverse index for the plurality of journal records is employed to determine each journal record associated with the one or more subject identifiers that are associated with one or more subject facts that are removable.

However, in the related field of data organization and searching, Byrne teaches:
wherein a forward index and a reverse index for the plurality of journal records is employed to determine each journal record associated with the one or more subject identifiers that are associated with one or more subject facts that are removable.
Byrne teaches creating a forward index and reverse index that is used for identifying content of interest based on a search of content within the indices (Col. 8 Line 38 – Col. 9 Line 9).  Byrne further teaches the forward and reverse indices as being understood by one of ordinary skill in the art by teaching “one of ordinary skill in the art will appreciate that the reverse index is continually updated as a new…entries are created in the forward index” (Col. 8 Line 38 – Col. 9 Line 9).  Therefore, Byrne in combination with Ginden and Gelle teach using a forward index and reverse index for searching content, as taught by Byrne, for searching the journal records to determine those associated with one or more subject identifiers that are associated with one or more subject facts that are removable (Gelle Page 6 Paragraphs 2-3).

Thus, it would have been obvious to one of ordinary skill in the art, having the teachings of Byrne, Gelle, and Gindin at the time that the claimed invention was effectively filed, to have combined the forward and reverse indices used for searching content, as taught by Byrne, with the categorization consistency check, as taught by Gelle, and the system and method for normalizing ingested raw data based on fuzzy comparisons to known data sets, as taught by Gindin.
One would have been motivated to make such combination because Byrne teaches an improved searching of stored content by “enhancing wildcard searching using the reverse index” in combination with a forward index (Col. 8 Line 38 – Col. 9 Line 9) and it would have been obvious to a person having ordinary skill in the art that implementing an indexing of stored data for enhanced access/searching would create a more robust system with lower latency to access stored data.

Regarding Claim 3:
Gindin, Gelle, and Byrne further teach:
wherein the categorization is based on one or more of a format of the raw data, a structure of the raw data, a data source providing the raw data, a volume of the raw data, variability of the raw data, or an entity associated with the data source.
Gindin teaches employing matching categorization models based on known data sets “organized based on various characteristics, such as, area of industry (e.g., health industry, financial industry, various manufacturing industries, or the like), type of objects (e.g., servers, vendors, locations, jobs, applications, or the like), custom naming conventions, or the like, or combination thereof” (Col. 18 Lines 52-62).
Gindin further teaches “for example…if a raw data set includes records containing server information for an organization, one or more known data sets the contain server information may be provided for use by the ingestion engine” (Col. 18 Lines 63-67) thereby teaching employing a model based on the data source providing the raw data.


Regarding Claim 4:
Gindin, Gelle, and Byrne further teach:
wherein each unified fact is associated with a score associated with a quality of its match with a unified schema, and
Gindin teaches “ingestion rules may be arranged to employ fuzzy matching that produce a probability score indicating a confidence of the fuzzy matching of the raw data to known data” and “in some embodiments, ingestion rules may include one or more defined confidence value thresholds that indicate if a match may be accepted automatically, discarded/discounted automatically, or presented to a user for confirmation” (Col. 20 Lines 46-53).
wherein the plurality of unified facts includes both a plurality of subject facts that are associated with the plurality subjects and a plurality of non-subject facts.
Gindin teaches that “raw data for an organization may include one or more non-standard/non-obvious values for model items” where users can “manually map the numerical value to specific model items” and “the ingestion engine may learn how to map the numerical codes in the future” (Col. 20 lines 54-67) thereby teaching raw data including standard data that is associated with the plurality of subjects associated with the raw data and non-standard data.


Regarding Claim 5:
Gindin, Gelle, and Byrne further teach:
Providing a confidence score that is associated with the categorization of the one or more portions of the raw data; and
Gindin teaches “ingestion rules may be arranged to employ fuzzy matching that produce a probability score indicating a confidence of the fuzzy matching of the raw data to known data” and “in some embodiments, ingestion rules may include one or more defined confidence value thresholds that indicate if a match may be accepted automatically, discarded/discounted automatically, or presented to a user for confirmation” (Col. 20 Lines 46-53).
In response to the confidence score being less than a threshold value, performing further actions, including one or more of triggering additional review of the one or more portions of raw data, triggering a review of the one or more categorization models, generating one or more notifications associated with the one or more portions of raw data.
Gindin teaches “ingestion rules may be arranged to employ fuzzy matching that produce a probability score indicating a confidence of the fuzzy matching of the raw data to known data” and “in some embodiments, ingestion rules may include one or more defined confidence value thresholds that indicate if a match may be accepted automatically, discarded/discounted automatically, or presented to a user for confirmation” (Col. 20 Lines 46-53).


Regarding Claim 6:
Gindin, Gelle, and Byrne further teach:
Providing one or more raw data sources;
Gindin teaches “the terms ‘raw data,’ ‘raw data sets’ refer to data sets produced by an organization that may represent the items to be included in the model” (Col. 3 Line 65 – Col. 4 Line 6).
Determining one or more communication protocols associated with the one or more raw data sources;
Gindin teaches “network 111 is configured to couple network computers with other computing devices” where “on an interconnected set of LANs, including those based on different architectures and protocols, a router acts as a link between LANs, enabling messages to be sent from one to another” (Fig. 1 and Col. 7 Lines 19-49).
Determining one or more acquisition agents for the one or more raw data sources based on the one or more communication protocols; and
Gindin teaches caching raw data sets to be provided to an ingestion engine and “providing the cached at least portion of the one or more raw data sets when network communication is enabled” (Fig. 1 and Col. 4 Lines 24-34)) thereby teaching an acquisition agent for acquiring and providing the raw data over an established connection on the network using a protocol that enables messages to be sent from one network computer to another as taught in Col. 7 Lines 19-49.
Employing the one or more acquisition agents to provide the raw data.
Gindin teaches caching raw data sets to be provided to an ingestion engine and “providing the cached at least portion of the one or more raw data sets when network communication is enabled” (Fig. 1 and Col. 4 Lines 24-34)) thereby teaching an acquisition agent for acquiring and providing the raw data over an established connection on the network using a protocol that enables messages to be sent from one network computer to another as taught in Col. 7 Lines 19-49.

Regarding Claim 9:
Some of the limitations herein are similar to some or all of the limitations of Claim 1.

Gindin, Gelle, and Byrne further teach:
a network computer (Gindin - Figs 1 and 3 and Element 107), comprising a memory that stores at least instructions (Gindin – Fig. 3 Element 304) and one or more processors that execute instructions that perform actions (Gindin - Fig. 3 Element 302).
a client computer (Gindin – Figs. 1 and 2 and Elements 101-104), comprising a memory that stores at least instructions (Gindin - Fig. 2 Element 204) and one or more processors that execute instructions that perform actions (Gindin - Fig. 2 Element 202) including display one or more of the one or more reports on a hardware display.
Gindin teaches a hardware display 250 on client computer 200 (Fig. 2) where “data models, such as data model 400 enable reports to be generated that answer various questions about how resources are allocated throughout the modeled business system” (Col. 17 Lines 33-39).

Regarding Claim 11:
All of the limitations herein are similar to some or all of the limitations of Claim 3.

Regarding Claim 12:
All of the limitations herein are similar to some or all of the limitations of Claim 4.

Regarding Claim 13:
All of the limitations herein are similar to some or all of the limitations of Claim 5.

Regarding Claim 14:
All of the limitations herein are similar to some or all of the limitations of Claim 6.

Regarding Claim 17:
Some of the limitations herein are similar to some or all of the limitations of Claim 1.

Gindin, Gelle, and Byrne further teach:
a processor readable non-transitory storage media (Gindin – Fig. 3 Element 304) that includes instructions for data ingestion over a network, wherein execution of the instructions by one or more processors (Gindin – Fig. 3 Element 302) performs actions.

Regarding Claim 19:
All of the limitations herein are similar to some or all of the limitations of Claim 3.

Regarding Claim 20:
All of the limitations herein are similar to some or all of the limitations of Claim 5.

Claims 2, 10, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Gindin, Gelle, and Byrne, and further in view of Hobson et al. (U.S. Patent No. 6,067,535, hereinafter referred to as Hobson).

Regarding Claim 2:
Gindin, Gelle, and Byrne teach all of the elements of the claimed invention as recited above except:
generating a reputation score for each of the one or more matching models, each reputation score representing a quality of its corresponding matching models of the one or more matching models in generating the plurality of unified facts;
for each matching model, comparing the reputation score corresponding to the matching model to a defined set of metrics to determine if the matching model is degrading, and
in response to determining degradation of the matching model, performing one or more further actions including:
suspending use of the matching model,
re-training the matching model,
updating the matching model,
replacing the matching model, or
discarding the matching model;

However, in the related field of data processing, Hobson teaches:
generating a reputation score for each of the one or more matching models, each reputation score representing a quality of its corresponding matching models of the one or more matching models in generating the plurality of unified facts;
Hobson teaches evaluating the performance of the anomaly detector model to determine a performance value where the performance of the model is compared to a performance threshold to determine if retraining needs to take place. (Col. 9 Lines 20-49 & Col. 19 Lines 25-65)
for each matching model, comparing the reputation score corresponding to the matching model to a defined set of metrics to determine if the matching model is degrading, and
Hobson teaches evaluating the performance of the anomaly detector model to determine a performance value where the performance of the model is compared to a performance threshold to determine if retraining needs to take place due to degradation since the model originally had to meet the performance threshold before being implemented. (Col. 9 Lines 20-49 & Col. 19 Lines 25-65)
in response to determining degradation of the matching model, performing one or more further actions including:
suspending use of the matching model,
re-training the matching model,
updating the matching model,
replacing the matching model, or
discarding the matching model;
Hobson teaches, in response to determining that the performance of the model is below the performance threshold, re-training the model by creating a duplicate of the model that is then re-trained, evaluated, and replaces the current model, thus discarding the current model for the re-trained model.

Thus, it would have been obvious to one of ordinary skill in the art, having the teachings of Hobson, Byrne, Gelle, and Gindin at the time that the claimed invention was effectively filed, to have combined the automatic evaluation and re-training of a model, as taught by Hobson, with the forward and reverse indices used for searching content, as taught by Byrne , the categorization consistency check, as taught by Gelle, and the system and method for normalizing ingested raw data based on fuzzy comparisons to known data sets, as taught by Gindin.
One would have been motivated to make such combination because Hobson teaches “automatic retraining gives the advantage that it is not necessary for the user to make a decision about when to retrain. This removes the need for an expert user to be available to maintain the system while it is in use. Also, the retraining process itself is automatic so that valuable operator time is not wasted in performing a manual retrain.  A further advantage is that by making retraining automatic it is ensured that the outputs of the neural network [model] are as accurate as possible” (Col. 4 Lines 47-55).  It would have been obvious to a person having ordinary skill in the art that automatically evaluating and re-training the matching categorization models taught by Gindin would ensure that the normalization of ingested data sets taught by Gindin “are as accurate as possible”.

Regarding Claim 10:
All of the limitations herein are similar to some or all of the limitations of Claim 2.

Regarding Claim 18:
All of the limitations herein are similar to some or all of the limitations of Claim 2.



Claims 7, 8, 15, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Gindin, Gelle, and Byrne, and further in view of Mathews et al. (U.S. Pre-Grant Publication 2014/0089219, hereinafter referred to as Mathews).

Regarding Claim 7:
Gindin, Gelle, and Byrne teach all of the elements of the claimed invention as recited above except:
Wherein providing raw data associated with the plurality of separate data sources, further comprises:
Providing one or more data sources associated with one or more educational institutions, including one or more of a university, a college, vocational school, or a k-12 school;
Employing the one or more data sources associated with the one or more educational institutions to provide a portion of the plurality of subject facts, wherein the portion of the plurality of subject facts include one or more of student transcripts, student coursework, student extracurricular activities, student resumes, student discipline information, or student self-reporting information; and
Employing the one or more data sources associated with the one or more educational institutions to provide a portion of the plurality of non-subject facts, wherein the portion of the plurality of non-subject facts include one or more of course catalogs, course syllabi, program information, or tuition information.

However, in the related field of processing data, Mathews teaches:
Wherein providing raw data associated with the plurality of separate data sources, further comprises:
Providing one or more data sources associated with one or more educational institutions, including one or more of a university, a college, vocational school, or a k-12 school;
Mathews teaches data being retrieved from a data source associated with one or more educational institutions (Para. [0033]) where “institution database 235 may store information about programs offered by institutions and related data” (Para. [0036]).
Employing the one or more data sources associated with the one or more educational institutions to provide a portion of the plurality of subject facts, wherein the portion of the plurality of subject facts include one or more of student transcripts, student coursework, student extracurricular activities, student resumes, student discipline information, or student self-reporting information; and
Mathews teaches receiving student information where “student information may include ACT, SAT, and other standardized testing data, and K12 transcript data, which may include data from any grades, including K9-12 and ongoing” and “student information may be received from the student via a user interface provided by educational and career positioning system and/or may be received from any of source of student information” (Fig. 4 Element 410 and Para. [0046]).
Employing the one or more data sources associated with the one or more educational institutions to provide a portion of the plurality of non-subject facts, wherein the portion of the plurality of non-subject facts include one or more of course catalogs, course syllabi, program information, or tuition information.
Mathews teaches providing data from the institution database comprising “information relating to courses, programs, and/or degrees offered by an institution, course names, course identifiers, course numbers, course descriptions, course teachers, course teaching assistants, course schedules, course enrollment including students enrolled in the courses, past course offerings, future course offerings, number of users allows to enroll in a course, course structure, course prerequisites, or any combination thereof” (Para. [0036]).

Thus, it would have been obvious to one of ordinary skill in the art, having the teachings of Mathews, Byrne, Gelle, and Gindin at the time that the claimed invention was effectively filed, to have combined the additional sources of data, as taught by Mathews, with the forward and reverse indices used for searching content, as taught by Byrne , the categorization consistency check, as taught by Gelle, and the system and method for normalizing ingested raw data based on fuzzy comparisons to known data sets, as taught by Gindin.
One would have been motivated to make such combination because Mathews teaches processing and modeling additional types of data from additional database source types and it would have been obvious to a person having ordinary skill in the art that using the additional database source types taught by Mathews in the system and method for normalizing ingested raw data as taught by Gindin would create a more dynamic normalization and modeling system.


Regarding Claim 8:
Gindin, Gelle, Byrne, and Mathews further teach wherein providing the raw data and the integrated data associated with the plurality of separate data sources, further comprises:
Providing one or more data sources associated with one or more employers;
Mathews teaches data being retrieved from a data source associated with one or more jobs (Para. [0033]) where “jobs database 230 may store job information and/or job market information…job market information may include local, regional, national, and international information; labor projections, including historic, present, future, and growth; salary data including percentile earnings, by state, and comparisons; and job traits, including one or more personal traits needed for jobs” (Para. [0036]).
Employing the one or more data sources associated with the one or more employers to provide a portion of the plurality of subject facts, wherein the portion of the plurality of subject facts include one or more of individual employee satisfaction information, individual employee resumes, individual employee application information, individual employee interview information, or individual employee exit interview information; and
Mathews teaches data being retrieved from a data source associated with one or more jobs (Para. [0033]) where “jobs database 230 may store job information and/or job market information…job market information may include local, regional, national, and international information; labor projections, including historic, present, future, and growth; salary data including percentile earnings, by state, and comparisons; and job traits, including one or more personal traits needed for jobs” (Para. [0036]).
Employing the one or more data sources associated with the one or more employers to provide a portion of the plurality of non-subject facts, wherein the portion of the plurality of non-subject facts include one or more of job descriptions, job advertisement information, or aggregate employee demographic information.
Mathews teaches “the central or distributed database 340, 342, may also store retrievable information related to or associated with students, teachers, responsible authorities, parents, learning centers, profiles (student, facilitator, teacher, faculty, course developer, assessor, etc.), billing information, schedules, statistical data, attendance data, enrollment data, teacher attributes, student attributes, historical data, demographic data, compliance data, certification data, billing rules, third party contract rules, educational district requirements, etc.” (Para. [0042]).

Regarding Claim 15:
All of the limitations herein are similar to some or all of the limitations of Claim 7.

Regarding Claim 16:
All of the limitations herein are similar to some or all of the limitations of Claim 8.

Response to Amendment
Applicant’s Amendments, filed on 2/28/2022 are acknowledged and accepted.
As stated above and restated here for convenience, Applicant’s amendments and remarks filed on 2/28/2022 have been fully considered but were not found to be persuasive in overcoming the previously cited prior art. Accordingly, THIS ACTION IS MADE FINAL.


Response to Remarks
On pages 11-12 of the remarks filed on 2/28/2022, Applicant argues that the 101 rejection of at least the independent claims 1, 9, and 17, as amended on 2/28/2022, should be withdrawn because they recite “meaningful limitations”. 
Applicant’s argument is not convincing because the limitations, taken separately as well as in ordered combination, are not found to constitute as being sufficient to integrate the determined abstract idea into a practical application.  As recited in the rejection, the claims are performing the abstract idea of ingesting data by collecting/providing raw data, employing a categorization model to categorize the raw data, determine matching models based on the categorization, determine matching models based on the categorization, generate a plurality of journal records that includes information used to trace unwinding, and employ profiles to provide reports.
On pages 13-14 of the remarks filed on 2/28/2022, Applicant argues that “clearly, the cited combination of the Gindin, Gelle and Byrne references fails to make obvious amended Claim 1 under 35 U.S.C. 103” because “amended Claim 1 now teaches providing raw data and integrated data associated with separate data sources. The raw data includes content associated with a plurality of subjects. Also, updates to the raw data are provided with telemetry information from interactive user interface features associated with users and/or services”.Applicant’s argument is not convincing because upon further review of the previously cited prior art in light of the amendments and remarks, Gindin (Col. 19 Lines 16-25 and 35-43) was found to teach the newly amended claim limitations as is further detailed in the rejection above.



Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure.
Anglin et al. (U.S. Pre-Grant Publication No. 2019/0151758) teaches receiving a set of data associated with one or more real world conditions over a wireless network and from one or more sources and generating at least one unique virtual entity based on a subset of the received data surpassing the interest level threshold.
Baumgartner et al. (U.S. Patent No. 8,943,062) teaches “Data summarization model 420 may receive raw data from raw data repository 410 and form summarized data based on the raw data” (Col. 6 lines 48-67).
Cozine et al. (U.S. Pre-Grant Publication No. 2018/0225593) teaches generating a plurality of models based on varying sizes of training data and determining the accuracy and/or procession of the models and when the models being to degrade or fall below desired values of accuracy and/or precision (Para. [0085]).
Dexter (U.S. Patent No. 8,688,694) teaches receiving raw data and transforming the raw data into an instance of a data model of structured or semi-structured data (Col. 13 Lines 4-14).
Jain et al. (U.S. Pre-Grant Publication No. 2013/0275446) teaches a method comprising creating and storing an ontology for a data store in response to receiving first user input defining the ontology, wherein the ontology comprises a plurality of data object types and a plurality of object property types; creating one or more parser definitions in response to receiving second user input defining the parser definitions, wherein each of the parser definitions specifies one or more sub-definitions of how to transform first input data into modified input data that is compatible with one of the object property types; and storing each of the one or more parser definitions in association with one of the plurality of object property types.
Miller et al. (U.S. Pre-Grant Publication No. 2018/0293327) teaches systems and methods for locating data and categorizing a set of data using inverted indexes.
Non-Patent Literature Dillenberger et al., "Blockchain Analytics and Artificial Intelligence", February 2019, IBM Journal of Research and Development, PP. 1-1. 10.1147/JRD.2019.2900638. (Year: 2019) teaches “an important consideration in operationalizing an ML model is re-training the model” because machine learning models “tend to degrade in performance over time, as patterns in the data change” and providing “capabilities to monitor the performance of the deployed model, set alerts when performance falls below thresholds we set, and allow us to re-train the model as needed” (Page 7, Column 1, first paragraph). 

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT F MAY whose telephone number is (571)272-3195. The examiner can normally be reached Monday-Friday 9:30am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain Alam can be reached on 571-272-3978. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT F MAY/Examiner, Art Unit 2154                                                                                                                                                                                                        3/16/2022

/HOSAIN T ALAM/Supervisory Patent Examiner, Art Unit 2154